J-A14014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TRIZECHAHN GATEWAY LLC, A                  :   IN THE SUPERIOR COURT OF
    DELAWARE LIMITED LIABILITY                 :        PENNSYLVANIA
    COMPANY                                    :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :   No. 1472 WDA 2018
                                               :
    SCHNADER HARRISON SEGAL &                  :
    LEWIS LLP, PAUL H. TITUS, AND              :
    THOMAS D. ARBOGAST                         :

            Appeal from the Judgment Entered November 19, 2018
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-07-008527


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                               FILED NOVEMBER 8, 2019

       Trizechahn Gateway LLC (“Trizec”), who was the plaintiff below, appeals

from the judgment entered November 19, 2018, in the Court of Common Pleas

of Allegheny County. The trial court entered judgment against it and in favor

of Schnader Harrison Segal & Lewis, LLP (“Schnader”), Paul H. Titus (“Titus”),

and Thomas D. Arbogast (“Arbogast”), defendants below. Trizec brought this

action under Pennsylvania’s former Uniform Fraudulent Transfers Act of 1993

(“PUFTA”), 12 Pa.C.S.A. §§ 5101 et. seq.1 After a thorough review of the


____________________________________________


1We note Trizec filed the notice of appeal from the September 18, 2018 order
of the trial court denying post-trial relief. See Notice of Appeal, 10/15/2018.
J-A14014-19


submissions by the parties, relevant law, and the certified record, we vacate

and remand with instructions.

       We take the underlying facts and procedural history in this matter from

the trial court’s May 24, 2018 and November 30, 2018 opinions and our review

of the certified record.

       The action stems from another case, at GD 00-013044, in which
       [Trizec] obtained a substantial judgment against certain former
       partners of a disbanded law firm, Titus & McConomy. After the
       Supreme Court of Pennsylvania affirmed the judgment, with some
       modification to the amount of interest due, [Trizec] began its
       efforts to collect on the judgment from the different partners. The
       instant action is one of those efforts and is brought under [the
       PUFTA].[a] The material facts are virtually undisputed and reveal
       an unusual scenario.

              [a]The [P]UFTA has since been replaced by the
              Uniform Voidable Transfers Act of 2014. The parties
              agree that the [P]UFTA applies here. . . . .

       FACTUAL BACKGROUND

       [ ] Titus was the “managing partner in dissolution” of the now
       defunct firm of Titus & McConomy, which had breached a 10-year
       commercial lease with [Trizec]. Five years were left on the lease
       when the breach occurred and [ ] Titus and the firm had set aside
       only a small portion of the rental balance to cover the firm’s
       obligations. The [trial court] set forth the reasons for the main
       award in excess of $2.9 million in a 23-page [m]emorandum in
       [s]upport of [o]rder [in case GD 00-013044], docketed on March
       31, 2005 (hereinafter, the “March Memorandum”).              That
       memorandum was filed roughly three months before a final non-
____________________________________________


Although an appeal “does not properly lie from an order denying post-trial
motions, but rather upon judgment entered following disposition of post-trial
motions[,]” this Court will treat an appeal as timely filed if judgment is later
entered on the docket. McConaghy v. Bank of New York, 192 A.3d 1171,
1173 n.1 (Pa. Super. 2008). Here, the trial court entered judgment via
praecipe on November 19, 2018.

                                           -2-
J-A14014-19


     jury verdict was entered adding counsel fees and interest. As of
     March 31, 2005, [ ] Titus recognized that he and the other former
     partners of Titus & McConomy would need appellate counsel. [ ]
     Titus and [ ] Arbogast eventually retained the law firm they had
     joined, [Schnader], in the [s]pring of 2005.

     Since [ ] Titus, not surprisingly, had trouble getting money for a
     cash retainer for the appeal from the other former partners of
     Titus & McConomy, it was suggested by one of Schnader’s
     attorneys, probably Carl Solano according to the credible
     evidence, that the firm could place a lien on the capital accounts
     of [ ] Titus and [ ] Arbogast.          At that time, there was
     approximately $110,000 in both accounts. After the lien was
     placed, [ ] Titus withdrew from the Schnader partnership and
     continued to work there as an employee, with no duty to make
     further contributions to the capital account. [ ] Arbogast as well
     resigned as an equity partner and his account also received no
     further contributions.

     Those capital accounts were also assets of the estates in
     bankruptcy of both [ ] Arbogast and [ ] Titus. The [t]rustee,
     however, abandoned those particular assets, leaving it to the
     Court of Common Pleas to sort out which of the competing
     creditors, [Trizec] or Schnader, was entitled to those proceeds.

     [Trizec] contends that the granting of liens to Schnader on their
     capital accounts by [ ] Titus and [ ] Arbogast was an improper
     attempt to defeat the rights [Trizec] had to execute upon those
     accounts. Because of the discharges in bankruptcy, the claims
     against [ ] Titus and [ ] Arbogast as individuals were moot.

     The instant action had been pending for many years for reasons
     that were irrelevant to the underlying judgment and also to the
     instant appeal.

     As [the trial court] stated in [its] March Memorandum [in case GD
     00-013044], the unavoidable suggestion prior to the instant trial
     testimony was that, at the time the liens were granted, [ ] Titus,
     [ ] Arbogast and Schnader had acted to defeat [Trizec’s] right to
     collect the judgment that would surely be entered against the
     former Titus & McConomy partners. This would have been in
     keeping with [ ] Titus’s blithe handling of the winding up of that
     partnership’s rental obligations, and it is not surprising that
     [Trizec] was highly skeptical of the legitimacy of the transfer. The

                                    -3-
J-A14014-19


     subsequent discharges in bankruptcy of [ ] Titus and [ ] Arbogast’s
     substantial obligations to Schnader would only have confirmed
     [Trizec’s] view of the transactions.

     However, these understandable suspicions were dissipated, for
     the [trial c]ourt at least, by the testimony of two witnesses from
     Schnader who demonstrated that Schnader was very properly
     protecting its ability to collect its fees from its clients, [ ] Titus, [
     ] Arbogast, and the other former partners of Titus & McConomy.

     There were three separate counts asserted by [Trizec] in the
     captioned complaint, each against all the [d]efendants and titled
     as follows:

           Count I, Fraudulent Transfer Pursuant to 12 Pa.C.S.A.
           § 5104(a)(1).

           Count II, Fraudulent Transfer           Pursuant    to    12
           Pa.C.S.A. § 5104(a)(2)(ii).

           Count III, Fraudulent        Transfer   Pursuant     to   12
           Pa.C.S.A. § 5105.

     The gist of each of these claims as to [ ] Titus and [ ] Arbogast is
     that, at different times prior to the granting of the liens at issue,
     they had reason to know that [Trizec] had claims for unpaid rent,
     of varying degrees of certainty, against them as individuals and
     also against the partners of their defunct law firm. Those claims
     are now moot because of the discharges in bankruptcy.

     The claims against Schnader rest on the contention that it did not
     supply and did not expect to supply “reasonably equivalent value”
     in legal services for the liens they took. After hearing all the
     testimony and considering all the evidence we found that
     Schnader had indeed agreed to supply and did supply “reasonably
     equivalent value” (and more) in exchange for the now-disputed
     lien.

Trial Court Opinion, 12/3/2018, at 1-4 (footnote omitted).

     At trial, the trial court found:

     George McGrann and Bruce Merenstein testified very credibly
     about Schnader’s custom and practice regarding capital accounts,

                                        -4-
J-A14014-19


         retainers and the necessity of early preparation of appellate briefs
         and involvement with post-trial motions when a large judgment is
         highly likely to be entered against a client. We will not recite their
         testimony here but simply state that virtually everything they said
         made sense and demonstrated that Schnader was not acting in
         bad faith. Schnader did not aid and abet [ ] Titus or [ ] Arbogast
         in a scheme to deprive [Trizec] of assets to seize. They did do
         their partners the favor that would probably not be granted to
         other “new” clients and did not demand a bigger retainer or a cash
         retainer. Furthermore, there is no moral, ethical or legal duty that
         a law firm provide free representation to its own partners, an
         unspoken assumption that contributes to the skepticism of
         [Trizec] to the transfer here.

Trial Court Opinion 5/24/2018, at 4-5.

         On May 24, 2018, following a non-jury trial, the trial court found in favor

of Schnader and against Trizec. On July 12, 2018, Trizec filed a post-trial

motion.     On September 18, 2018, the trial court denied the motion.             The

instant, timely appeal followed.2

         Initially, we note that the trial court complicated our review of this

appeal by writing two brief opinions in this matter, which are all but devoid of

citation to record, to pertinent legal authority, and analysis of the statute at

issue.     Moreover, its decision appears partially reliant on the March 2005

opinion in case GD 00-013044, which is not included in the certified record.

Further, the trial court’s decision to treat claims that Trizec brought under

three separate sections of the PUFTA as if Trizec brought them as one count


____________________________________________


2  On October 19, 2018, the trial court directed Trizec to file a concise
statement of errors complained of on appeal. Trizec filed its Pa.R.A.P. 1925(b)
statement on November 1, 2018. On November 30, 2018, the trial court
issued an opinion.

                                           -5-
J-A14014-19


makes parsing its reasoning all but impossible. Trizec’s decision to raise seven

overlapping and repetitive issues on appeal makes analysis even more

difficult. Given this, for ease of disposition, we have reordered and combined

Trizec’s issues on appeal into two issues, 1) all claims related to the trial

court’s finding under Sections 5104(a)(1) and 5108; and 2) the findings under

Sections 5104(a)(2) and 5105.

      Our standard of review in this case is as follows:

      In prior matters involving review of alleged fraudulent
      conveyances, we have stated that our standard of review of a
      decree in equity is particularly limited and that such a decree will
      not be disturbed unless it is unsupported by the evidence or
      demonstrably capricious. The findings of the chancellor will not
      be reversed unless it appears the chancellor clearly abused the
      court’s discretion or committed an error of law. The test is not
      whether we would have reached the same result on the evidence
      presented, but whether the chancellor’s conclusion can reasonably
      be drawn from the evidence.

Mid Penn Bank v. Farhat, 74 A.3d 149, 153 (Pa. Super. 2013) (citation

omitted).

      The relevant sections of the PUFTA of 1993 provide as follows.         12

Pa.C.S.A. § 5103 states:

      (a) General rule.—Value is given for a transfer or an obligation
      if, in exchange for the transfer or obligation, property is
      transferred or an antecedent debt is secured or satisfied, but value
      does not include an unperformed promise made otherwise than in
      the ordinary course of the promisor’s business to furnish support
      to the debtor or another person.

      (b) Reasonably equivalent value.—For the purposes of
      sections 5104(a)(2) (relating to transfers fraudulent as to present
      and future creditors) and 5105 (relating to transfers fraudulent as
      to present creditors), a person gives reasonably equivalent value

                                     -6-
J-A14014-19


     if the person acquires an interest of the debtor in an asset
     pursuant to a regularly conducted, noncollusive foreclosure sale
     or the exercise of a power of sale for the acquisition or disposition
     of the interest of the debtor upon default under a mortgage, deed
     of trust or security agreement or pursuant to a regularly
     conducted, noncollusive execution sale.

12 Pa.C.S.A. § 5103.

     Section 5104 states:

     (a) General rule.—A transfer made or obligation incurred by a
     debtor is fraudulent as to a creditor, whether the creditor’s claim
     arose before or after the transfer was made or the obligation was
     incurred, if the debtor made the transfer or incurred the
     obligation:

           (1) with actual intent to hinder, delay or defraud any
           creditor of the debtor; or

           (2) without receiving a reasonably equivalent value in
           exchange for the transfer or obligation, and the
           debtor:

                 (i) was engaged or was about to engage
                 in a business or a transaction for which
                 the remaining assets of the debtor were
                 unreasonably small in relation to the
                 business or transaction; or

                 (ii) intended to incur, or believed or
                 reasonably should have believed that the
                 debtor would incur, debts beyond the
                 debtor’s ability to pay as they became
                 due.

     (b) Certain factors.—In determining actual intent under
     subsection (a)(1), consideration may be given, among other
     factors, to whether:

           (1)   the transfer or obligation was to an insider;

           (2)   the debtor retained possession or control of the
                 property transferred after the transfer;

                                     -7-
J-A14014-19



           (3) the transfer or obligation was disclosed or
           concealed;

           (4) before the transfer was made or obligation was
           incurred, the debtor had been sued or threatened with
           suit;

           (5) the transfer was of substantially all the debtor’s
           assets;

           (6) the debtor absconded;

           (7) the debtor removed or concealed assets;

           (8) the value of the consideration received by the
           debtor was reasonably equivalent to the value of the
           asset transferred or the amount of the obligation
           incurred;

           (9) the debtor was insolvent or became insolvent
           shortly after the transfer was made or the obligation
           was incurred;

           (10) the transfer occurred shortly before or shortly
           after a substantial debt was incurred; and

           (11) the debtor transferred the essential assets of the
           business to a lienor who transferred the assets to an
           insider of the debtor.

12 Pa.C.S.A. § 5104 (emphasis added).

     Section 5105 states:

     A transfer made or obligation incurred by a debtor is fraudulent
     as to a creditor whose claim arose before the transfer was made
     or the obligation was incurred if the debtor made the transfer or
     incurred the obligation without receiving a reasonably equivalent
     value in exchange for the transfer or obligation and the debtor
     was insolvent at that time or the debtor became insolvent as a
     result of the transfer or obligation.

12 Pa.C.S.A. § 5105.

                                    -8-
J-A14014-19


      Section 5108 provides in pertinent part:

      (a) Certain transfers or obligations not fraudulent.—A
      transfer or obligation is not fraudulent under section 5104(a)(1)
      (relating to transfers fraudulent as to present and future creditors)
      against a person who took in good faith and for a reasonably
      equivalent value or against any subsequent transferee or obligee.

12 Pa.C.S.A. § 5108(a).

      When this Court engages in statutory interpretation, we must be mindful

of the following:

      [a]s in all cases of statutory interpretation, our goal is to ascertain
      the intent of the General Assembly in adopting the statute. 1
      Pa.C.S.[A.] § 1921(a). In doing so, we must, if possible, give
      effect to all the provisions of a statute. 1 Pa.C.S.[A.] §§ 1921,
      1922. “When the words of a statute are clear and free from all
      ambiguity, the letter of it is not to be disregarded under the
      pretext of pursuing its spirit.” 1 Pa.C.S.[A.] § 1921(b). Only when
      the words are ambiguous may we look to the general purposes of
      the statute, legislative history, and other sources in an attempt to
      determine the legislative intent. 1 Pa.C.S.[A.] § 1921(c). In
      construing a statute, the courts must attempt to give meaning to
      every word in a statute as we cannot assume that the legislature
      intended any words to be mere surplusage. Furthermore, we
      should avoid construing a statute in such a way as would lead to
      an absurd result. 1 Pa.C.S.[A.] § 1922.

Holland v. Marcy, 883 A.2d 449, 455–456 (Pa. 2005).

      In Trizec’s first contention, which it designates as issues 1, 5, and 7 in

its brief, it argues the trial court erred in considering the intent of Schnader in

determining that there was not a fraudulent transfer under 12 Pa.C.S.A. §

5104(a)(1); it erred in applying the good faith defense enunciated in 12

Pa.C.S.A. § 5108; and it erred in its application of 12 Pa.C.S.A. § 5104(a)(1)




                                       -9-
J-A14014-19


because Schnader did not provide reasonably equivalent value. Trizec’s Brief,

at 3-4.

      Trizec maintains that the trial court erred in considering the intent of

defendant Schnader rather than the intent of defendants Titus and Arbogast

in applying 12 Pa.C.S.A. § 5104(a)(1).

      We agree with Trizec that under 12 Pa.C.S.A. § 5104(a)(1), the issue is

the debtor’s intent in making the transfer, not transferee’s intent, which is

irrelevant. See 12 Pa.C.S.A. § 5104(a)(1) (stating in pertinent part, “if the

debtor made the transfer or incurred the obligation. . . with actual intent to

hinder, delay or defraud any creditor of the debtor.”). Furthermore, under

Section 5104(b), there are eleven factors that the trial court must consider in

making a decision as to whether a fraudulent transfer occurred under Section

5104(a)(1). The trial court failed to discuss any of them. Instead, the trial

court did not make any finding of whether a fraudulent transfer occurred,

rather it immediately made a finding, presumably under Section 5108, that

Schnader had a defense to the claim. This was error. The trial court was

required to analyze the eleven factors under Section 5104(b) to determine

Titus and Arbogast’s actual intent under Subsection (a)(1). Only if the court

ascertained that they had fraudulently transferred the funds could it determine

whether Schnader had a viable defense pursuant to Section 5108. See e.g.

Farhat, supra at 153-156 (analyzing the factors under Section 5104(b) and

concluding trial court erred in determining there was no fraudulent transfer).


                                    - 10 -
J-A14014-19


      As noted above, Section 5108(a) provides a defense to Section

5104(a)(1) for the person who “took in good faith and for a reasonably

equivalent value[.]” 12 Pa.C.S.A. § 5108(a) (emphasis added). As Trizec

states, the trial court never actually cites to Section 5108, but it is apparent

the trial court intended to apply this section.

      In its opinion, the trial court clearly explains why it credited the

testimony of Schnader’s witnesses regarding good faith.         See Trial Court

Opinion, 5/24/2018, at 4-6.       We simply have no basis to overturn this

credibility finding, which the trial court supported by reference to the evidence

and which is not demonstrably capricious. See Farhat, supra at 153.

      However, it is not sufficient under Section 5108(a) to only find Schnader

acted with good faith; there must also be a determination that the lien on the

capital accounts constituted a reasonably equivalent value. The trial court

provides no explanation for its statement that Schnader “met the statutory

standard of ‘reasonably equivalent value,’” except to say that “Schnader did

indeed provide[] equivalent value and more in legal services.” Trial Court

Opinion, 5/24/2018, at 5, 6.

       “Value” is to be determined in light of the purpose of this chapter
      to protect a debtor’s estate from being depleted to the prejudice
      of the debtor’s unsecured creditors. Consideration having no
      utility from a creditor’s viewpoint does not satisfy the statutory
      definition.

12 Pa.C.S.A. § 5103 cmt. (2); see Fell v. 340 Associates, LLC, 125 A.3d

75, 84 (Pa. Super. 2015) (holding trial court erred in finding reasonably


                                     - 11 -
J-A14014-19


equivalent value where debtor transferred liquor license because transferee

had to borrow money from debtor to acquire the license and did not

immediately pay back loan), appeal denied, 140 A.3d 13 (Pa. 2016).

      In Fell, this Court discussed the reasonably equivalent value analysis as

follows:

      We reject, however, the trial court’s determination that the value
      of the consideration received by 340 Associates was reasonably
      equivalent to the value of the liquor license transferred to 334
      Kayla. See 12 Pa.C.S. § 5104(b)(8). 334 Kayla, in fact, borrowed
      $75,000 from 340 Associates in order to buy the license and did
      not start repaying the loan until July 3, 2012. Thus, 334 Kayla
      did not transfer any property to 340 Associates in exchange for
      the license. See 12 Pa.C.S. § 5103(a). 334 Kayla did not secure
      or otherwise satisfy a preexisting debt in exchange for the license.
      See id. Because the purpose of [the] PUFTA is to protect 340
      Associates’ estate from being depleted to the prejudice of its
      unsecured creditors, see 12 Pa.C.S. § 5103 cmt. (2), 340
      Associates’ only asset was the liquor license, and 340 Associates
      lent the purchase price of the license to 334 Kayla, we disagree
      with the trial court that the record established 334 Kayla
      transferred property or otherwise satisfied an antecedent debt.
      See 12 Pa.C.S. §§ 5103(a), 5104(b)(8); Farhat, 74 A.3d at 154.
      To paraphrase our Supreme Court, the distribution of 340
      Associates’ only asset—leaving it incapable of discharging its
      debts—in conjunction with the other badges of fraud found by the
      trial court, establishes fraud as a matter of law. See Heaney [v.
      Riddle], 343 Pa. [453, 458, 23 A.2d 456, 458 (Pa. 1942)];
      Farhat, 74 A.3d at 154–[1]56. Having discerned an error of law,
      we vacate the judgment in favor of Appellees, reverse the order
      denying Appellant’s post-trial motion, remand with instructions to
      enter judgment in favor of Appellant, and remand for further
      proceedings to resolve which relief Appellant receives.

Fell, supra at 84 (footnote and record citation omitted); see also Klein v.

Weidner, 2010 WL 27910, at *2 (E.D.Pa. Jan. 6, 2010) (“[n]ot just any

consideration   given   necessarily   constitutes   value   in   every   instance.


                                      - 12 -
J-A14014-19


Consideration having no utility from the viewpoint of a creditor does not

constitute value for purpose of § 5103(a) and, hence for purposes of §§

5104(a)(2) and 5105.”) (citation omitted), affirmed, 729 F.3d 280 (3d Cir.

2013).3

       While representing Titus and Arbogast in the appellate court may protect

the debtor’s estate, the trial court does not explain how the consideration has

any utility from the viewpoint of Trizec since the legal services provided were

to appeal Trizec’s judgment.

       Because the trial court failed to undertake the proper analysis under 12

Pa.C.S.A. § 5104(a)(1) and failed to undertake any analysis of “reasonably

equivalent value” from the creditor’s point of view, when it presumably

applied Section 5108, we are constrained to vacate the judgment in favor of

Schnader.

       In its remaining claims, designated as issues 2, 3, 4, and 6 in Trizec’s

brief, Trizec argues the trial court erred in failing to address its claims under

12 Pa.C.S.A. §§ 5104(a)(2) and 5105. Trizec’s Brief, at 3-4. It also again

argues the trial court erred in viewing the matter based upon the intent of

Schnader rather than Titus and Arbogast, in its apparent application of Section



____________________________________________


3“While we recognize that federal court decisions are not binding on this court,
we are able to adopt their analysis as it appeals to our reason.” Kleban v.
Nat. Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 43 (Pa. Super. 2001)
(citation omitted).


                                          - 13 -
J-A14014-19


5108 to claims brought under Sections 5104(a)(2) and 5105, and in its finding

on reasonably equivalent value. See id. Because we have granted relief on

Trizec’s first issue, we need not address these claims in detail. See Siegal v.

Stefanyszyn, 718 A.2d 1274, 1277 n. 6 (Pa. Super. 1998). However, Trizec

is correct that the trial court should not have analyzed its claims pursuant to

12 Pa.C.S.A. §§ 5104(a)(2) and 5105 concordantly with it analysis of Section

5104(a)(1). Moreover, the relevant inquiry under these sections of the PUFTA

is the intent of Titus and Arbogast, not Schnader. Also, by its terms, Section

5108’s good faith defense does not apply to claims made pursuant to Sections

5104(a)(2) and 5105.         Lastly, while the defense of reasonably equivalent

value does apply to these sections, the trial court must examine reasonably

equivalent value from the viewpoint of Trizec, not Titus and Arbogast, and in

concert with the definition of value and reasonably equivalent value delineated

in 12 Pa.C.S.A. §§ 5103(a) and (b).                See Klein, supra at *2 (citation

omitted).

       Accordingly, for the reasons discussed supra, we vacate the judgment

of November 19, 2018. Further, we remand with the following instructions.

The trial court is to issue a new decision, which contains a thorough analysis4

of the factors contained in 12 Pa.C.S.A. § 5104(b) and an analysis of the intent



____________________________________________


4 We direct the trial court’s attention to the analyses provided by the trial
courts in Fell v. 340 Associates, 125 A.3d 75 (Pa. Super. 2015) and Mid
Penn Bank v. Farhat, 74 A.3d 149 (Pa. Super. 2013).

                                          - 14 -
J-A14014-19


of Titus and Arbogast under 12 Pa.C.S.A. § 5104(a)(1).      If the trial court

determines there was a fraudulent transfer under 12 Pa.C.S.A. § 5104(a)(1),

it can then determine whether 12 Pa.C.S.A. § 5108 applies, in so doing, it

must analyze “reasonably equivalent value” from the point of view of Trizec.

The trial court must also undertake a separate analysis of the claims under 12

Pa.C.S.A. §§ 5104(a)(2) and 5105, without consideration of 12 Pa.C.S.A. §

5108. In making any determination of “reasonably equivalent value” the court

must consider the definitions of value and reasonably equivalent value in

accordance with 12 Pa.C.S.A. §§ 5103(a) and (b) and the Bar Association

comment.

      Judgment vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/2019




                                    - 15 -